Citation Nr: 1719021	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-06 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches, to include as residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from August 1968 to August 1970.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and an April 2012 rating decision of the RO in Winston-Salem, North Carolina.  Jurisdiction of the case is with the VA RO in Winston-Salem.

The October 2009 rating decision denied entitlement to service connection for sleep apnea and TBI residuals, and declined to reopen previously denied claims for service connection for stroke, seizures, and deep vein thrombosis (DVT) of the lower extremities.

The April 2012 rating decision denied entitlement to service connection for headaches, left shoulder degenerative joint disease, low back degenerative disc disease, and a condition to account for metal in the lower back of the head.

In February 2015, the Veteran testified during a hearing at the Winston-Salem RO before the undersigned.  A transcript of the hearing is of record.

In a February 2016 decision, the Board dismissed the Veteran's service connection claims for sleep apnea, left shoulder degenerative joint disease, low back degenerative disc disease, residuals of metal in the lower back of the head, a stroke, seizures, and DVT in the bilateral lower extremities.  At that time, the Board remanded his claim for headaches, to include as residuals of TBI, to the Agency of Original Jurisdiction (AOJ) for further development.




FINDING OF FACT

The weight of the evidence is against finding that the Veteran currently has a TBI, and that his headaches are otherwise related to a disease or injury during his period of active military service.


CONCLUSION OF LAW

The criteria for service connection for headaches, to include as residuals of TBI, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In letters dated in April 2009 and June 2011, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured, including records considered by the Social Security Administration (SSA) in its February 2005 determination that the Veteran was totally disabled since September 2004 (11/8/10 VBMS Correspondence; 2/19/14 Virtual VA SSA 831 Disability Determination and Transmittal).

VA medical opinions were obtained in August 2009, June 2011, and November 2012, and the examination reports are of record.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the service connection claim.  As a result of testimony offered during the hearing, the Board determined that additional VA examination was warranted that led to the February 2016 remand.  The Bryant duties were thereby met.

The Board's February 2016 remand was to obtain a medical opinion regarding the Veteran's claim for service connection for residuals of in-service head injury including headaches from an appropriate medical specialist.  There has been substantial compliance with this remand, as the Veteran underwent VA examination in May 2016, and a VA medical opinion was obtained.  The May 2016 VA medical opinion is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The May 2016 opinion cured the deficiencies in the earlier opinions; hence, the Board insured that its remand instructions were complied with.

The Board finds that any error in the duties to notify and assist is harmless. 

II. Facts and Analysis

Contentions

The Veteran contends that he has residuals of a TBI that occurred during active service, and that his headaches are due to this in-service injury (1/3/07 VA 21-4138 Statement in Support of Claim; 11/8/10 VA 21-4138 Statement in Support of Claim; 3/16/09 Correspondence).  During his Board hearing, the Veteran testified that he hit his head on the ground after parachuting from an airplane and was also hit in his face while playing basketball.  See Board hearing transcript at pages 7-8.  After service, the Veteran worked for Time Warner Cable and managed seven departments, prior to brain surgery and a subsequent stroke that rendered him too disabled to work.  Id. at 6-7.

Legal Criteria

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

Certain organic diseases of the nervous system may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The Veterans Benefits Administration (VBA) created a list of disabilities it considers to be "organic diseases of the nervous system" in the M21-1.  Per M21-1 III.iv.4.G.1.d, such diseases include, among others, migraine headaches.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014). 

Service connection is possible for congenital or developmental diseases, but not congenital or developmental defects.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  See VAOPGCPREC 82-90.  Service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. §§ 3.303 (c), 4.9 (2016).  In determining whether a disorder is disease or defect, the rule is that "a congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect."  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).  However, service connection may be granted for additional disability due to disease or injury superimposed upon the defect during service.  See 38 C.F.R. § 3.303 (c); VAOPGCPREC 82-90.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet.App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  

Although the Veteran is competent to provide a diagnosis of an observable condition such as varicose veins or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of TBI and headache pathology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56-58 (1990).

Facts

Service treatment records in December 1969 show that the Veteran suffered blunt trauma to his jaw with no fracture to the mandible or maxilla (11/13/06 STR, pp. 3-4).  A report of a December 16, 1969 X-ray shows a small metallic shard was noted extracranially at the base of the skull on the right side, as well as a "rather generous widening of the parietal occipital suture, particularly on the right side".  Id. at 57-58.  On a Report of Medical History completed in June 1970 when the Veteran was examined for separation, he checked no to having a history of head injury, and a neurological abnormality was not noted on examination at that time.  Id. at 32-35, 40-42.

The post evidence medical evidence includes a November 2003 private treatment record noting that the Veteran, who was 55 years old, was having some headaches and that a subsequent magnetic resonance image (MRI) revealed a convexity meningioma (5/25/11 Medical Treatment Record Non Government Facility (1st set), p. 1).  The Veteran's headaches increased and, in March 2004, he was surgically treated for the meningioma.  Id. at 3, 7-8; 5/25/11 Medical Treatment Record Non Government Facility (2nd set), pp. 5, 8.  

After the Veteran's meningioma resection, he experienced several medical complications, including early DVTs both from his upper and lower extremities requiring filter placement, and a venous infarct that caused speech and right-sided hemiplegia (5/25/11 Medical Treatment Record Non Government Facility (1st set), p. 36; 4/13/04 Medical Treatment Record Non Government Facility, p. 6).  In July 2004, he complained of headaches for which the examining physician did not have a current explanation as, neurologically, the Veteran seemed to be doing quite well (5/25/11 Medical Treatment Record Non Government Facility (1st set), p. 40).

In January 2011, the Veteran reported that recent headaches increased and requested evaluation by his neurologist, L.V.T., M.D (5/25/11 Medical Treatment Record Non Government Facility (1st set), p. 126).  The Veteran gave a history of a recent bout of shingles on his shoulder that occurred while he was visiting his daughter.  He visited an emergency room and was given narcotics that, according to his observation, precipitated the headaches, that were left-sided from his shoulder up to the neck, head, and behind his ear.  Dr. T. noted the shingles eruption on the Veteran's shoulder and that the Veteran seemingly was not tolerating the narcotics that were often times needed for the neuralgic Zoster pain.

An August 2009 VA examiner offered conflicting findings, noting a mild TBI at the time of injury, but then noted that there was "[n]o evidence of TBI from 1969 incident in [the service treatment records]" (8/21/09 VA examination, pp. 1,5).  The examiner indicated that the Veteran's headaches were due to a brain tumor for which the Veteran underwent surgery in 2004, and his subsequent stroke and seizures.  The examiner did not provide a rationale for his opinion or explain the apparent contradiction in his findings.  

An April 2011 report of a MRI performed by VA indicates that there was no radiopaque foreign body seen near the base of the Veteran's skull (10/10/16 CAPRI, p. 1)

In June 2011, a VA examiner was unable to determine whether the Veteran's headaches were related to the small metallic shard at the base of his skull without resort to mere speculation.  

In November 2012, the August 2009 VA examiner noted that the Veteran gave a history of loss of consciousness but there was no mention of TBI or loss of consciousness in the service treatment records.  According to the examiner, "[b]ecause of the lack of documentation in the [V]eteran's medical record I cannot state the [V]eteran had suffered a TBI, without speculation" (11/8/12 VA examination, p. 15).

A September 2014 private neurology treatment record shows that, since May 2014, the Veteran experienced intermittent headaches approximately two or three times a month, with each headache lasting approximately 20 to 30 minutes (10/10/16 Medical Treatment Record Non Government Facility, p. 1).  The headaches only seemed to affect the left side of his head; and he did not have nausea/vomiting or photophobia/phonophobia associated with his headaches.  His neurological examination was unremarkable.  The constellation of history and exam suggested the diagnosis of paroxysmal hemicrania.  The fact that his headaches were unilateral without any associated migrainous features or tenderness to palpation along the occipital grooves of his head seemed to support this diagnosis.  However, to definitively diagnose (and treat) paroxysmal hemicrania, the examining neurologist noted that one would normally start a trial of indomethacin to see if this helped with his headaches.  Because the Veteran's headaches were infrequent, and he had a previous history of gastrointestinal bleeding and was still on Warfarin, it was felt that the risks of starting indomethacin outweighed any potential benefit at this point.  It was also noted that there may be a component of untreated affective sleep apnea associated with the Veteran's headache.

In May 2016, the Veteran underwent a new VA examination for residuals of brain injury.  The examiner found that the Veteran did not have a TBI or any residuals of a TBI.  According to the examiner, it was less likely than not (less than a 50 percent probability) that any current neurologic symptoms, to include headaches, were residuals of, or related to, the in-service head injury suffered by the Veteran.  

The examiner reasoned that, while the Veteran reported two incidents of head trauma in active service, they did not meet the VA diagnostic criteria of TBI.  Thus, the only diagnosis that can be provided is a history of service-related head trauma - with no residuals.  The examiner reviewed the VA diagnostic criteria of TBI, the history provided by the Veteran during his TBI examination, and the documentation found in his available medical records.  The examiner observed that "it is important to note in this [VA] definition [of TBI] that - Not all trauma lead to a TBI."  (5/25/16 C&P Exam (opinion), p. 3).

According to the examiner,

[t]he reason that the [V]eteran's reported incidents that occurred during active duty do not meet the above diagnostic criteria of TBI is because there was no loss or Alteration in consciousness, or neurological symptoms Immediately after the two reported incidents.  This is based on evidence from the Veteran's self-reported history today and available documentation in his service treatment record.

The [V]eteran reports that the first incident of trauma to his head during active duty occurred in New York in 1969 during a basketball game in which he states that someone hit him on his left face.  The [V]eteran today states that he experienced transient headache which later resolved.  He did not indicate alteration in consciousness or other neurological symptoms, but instead stated that "I can't recall all I remember was bending over and shaking it off and then later going to the dispensary or infirmary, because I had headache[.]"  Based on this account of event and the account documented in the service treatment record relating to this incident which also does not indicate alteration in consciousness or other neurological symptoms, [the examiner opined] that it is less likely than not that the brain was injured in this incident.  The transient head pain by itself, without an associated alteration in consciousness and or other immediate neurological symptoms does not constitute trauma to the brain tissue or TBI.  This merely indicates an expected response of the pain receptors of the face to a blow such as one would expect to experience pain if the one's toe was stubbed on an object but having pain does not indicate that the injured toe is fractured.  Furthermore...a [December 16, 1969] service treatment note ... documents normal neurological findings after the incident...[and notes] "[b]lunt trauma, left angle , jaw- X-ray -no evidence of [fracture], mandible or maxilla..."  The medical provider further documented that there was abnormal cranial sutures, but questions if it is congenital anomaly.  The provider documented ... that "[the Veteran] has presently no neurological deficit on physical exam.  I do not feel further [follow up] is indicated at this time" and states that congenital anomaly remains the only explanation of the radiographic findings due to the other normal clinical findings on examination. 

5/25/16 C&P Exam (opinion), p. 3.

The VA examiner agreed with the opinion that "the widening is likely a congenital widening because the Veteran, during the current examination, also reports that he had other congenital bony abnormalities/malformations (in his foot as a child)."  Id. at 3.  The examiner explained that the presence of one bony /orthopedic congenital abnormality makes other more likely.  

In addition, the VA examiner noted that another finding on the December 16, 1969 imaging was a small metallic shard at the base of the skull on the "right 'extracranially' which means- NOT inside the skull".  Id. at 3.  The examiner agreed with the notation on the 1969 X-ray report stating that the metallic clip was likely an artifact because it was not inside the skull and it was not reproduced on later x-rays of the head (see April 15, 2011 skull X-ray that states that it does not see any radiopaque foreign body at the base of the skull).  The VA examiner commented that a hit on the face/jaw did not cause a metallic clip in the head and, without surgical removal, if the metallic clip was indeed real, it should have still been there on repeated examinations.  Additionally, the operative note for the Veteran's meningioma does not document removal of a preexisting cranial foreign object.

The VA examiner stated that the second incident of head trauma that the Veteran reported was 

a parachute injury in which he denies having any alteration in consciousness, memory and denies neurological symptoms immediately following the trauma from the parachute accident, - thus not meeting the diagnostic criteria of TBI.

Id. at 4.

...therefore, the [V]eteran per his self- report today sustained two head [injuries] during active duty service, both incidents based on the above do not meet VA diagnostic criteria of TBI.  

...[f]urthermore, based on [the Veteran's] self- report today, the headache he had after the head trauma was transient and resolved completely.  This assertion of resolution of his headache is supported by his self-report today and his 1970 separation report of physical examination that was normal and documentations in his several civilian medical records that indicated that the [V]eteran's current headache started several decades after the head trauma at age 55 (see meningioma operative note dated [March 25, 2004)] ... [November 12, 2003]: note from Pinehurst [S]urgical [C]linic: was having headaches at age 55, subsequently a MRI was obtained which revealed convexity meningioma .."

...In addition, there is no evidence that there was a cognitive/memory impairment or other TBI symptoms after the [Veteran's] two head traumas in service, the evidence instead shows that the [V]eteran prior to the brain tumor and surgery was cognitively intact as can be evidenced by his self-reported rapid promotions at his place of employment and ability to successfully manage seven departments prior to his brain tumor, a task which now requires seven people to do the task he was single handedly performing.  Moreover, prior to the resection of his meningioma, [t]here was no evidence of any other neurological symptoms or condition except for his new onset of headaches due to meningioma.  In the [March 22, 2004] Moore Regional Hospital Preadmission History and physical for hospitalization for meningioma: [t]he physician documented that the [V]eteran presented with headaches, and further workup revealed meningioma.  The physical examination revealed [i]ntact cranial nerve, and no sensory deficits, no focal weakness.  He was documented to be alert [and] oriented..., his speech was fluent and intact and his gait was satisfactory.  However, there are multiple treatment notes in [the claims file] that [document] that his current neurological symptoms started after surgery to resect his meningioma.  The Moore [R]egional [H]ospital rehabilitation admission note dated [April 12, 2004] nicely summarizes this.  In this note, it was stated that the [V]eteran underwent meningioma excision on March 24, 2004] but within 24 hours developed a right hemiparesis, seizures, intracranial hemorrhage and multiple other complications subsequently.  It was documented that at the time of the rehabilitation admission, [p]hysical examination shows amongst other things that the [V]eteran was confused, had impaired speech, and dense right hemiparesis.  [I]n addition, MRI brain [scan] dated [September 9, 2004] reports encephalomalacia and poste operative changes in the left frontal lobe.  

Id. at 4.

Based on all the above, it was the VA examiner's opinion that the Veteran sustained two head traumas that do not meet the VA diagnostic criteria for TBI.  In addition, based on the above evidence, although he sustained these two head traumas during active duty service, evidence showed that he recovered fully without identifiable residuals.  His current neurological symptoms, including headaches, were the result of the meningioma, surgery and subsequent strokes, and other complications.  

The examiner explained that meningiomas were benign intracranial tumors that arise from the meninges of the brain.  Their incidence increases with age.  In addition to increasing age, the most consistent factor associated with risk of meningioma was exposure to ionizing radiation.  Several peer review medical literature (articles) were reviewed (by the examiner) and the weight of evidence in medical literature regarding head injury and future development of meningioma was lacking and inconclusive at best (http://thejns.org/doi/full/10.3171/FOC-07/10/E2). 

Therefore, the examiner opined that it was less likely than not that any current neurologic symptoms were residuals of or related to the Veteran's in-service head injury.  The examiner stated that the evidence showed that his current symptoms were due to due to his meningioma and subsequent treatment and post -surgical complications.

Analysis

Here, the weight of the probative medical evidence is against a finding that the Veteran currently has a TBI.

Since the 2016VA physician's opinion was based on a review of the pertinent history, and was supported by a very detailed rationale, it provides compelling evidence against the Veteran's claim that he has a TBI.  The VA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295. 

While earlier evidence suggested that the Veteran had current TBI, the VA opinion is more probative because the physician-examiner had the opportunity to review the entire record, including all of the extensive diagnostic testing.  The examiner's opinion was more informed and she also provided more extensive reasoning for her conclusions, to include quoting and commenting on evidence from during and post service, such as the December 1969 service treatment record and the March 2004 Moore Regional Hospital preadmission history and physical.  

Where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission. Romanowsky, 26 Vet. App. at 303.  The Board finds that 2016 VA opinion clearly supports a finding that the earlier reports of TBI were incorrect.  In this regard, the examiner noted VA's definition of TBI and reviewed the incidents and evidence of record and determined that the noted incidents did not meet VA's stated definition.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225. 

As to the Veteran's headaches, as the first documented evidence of headaches is from approximately 2003, 33 years after the Veteran's discharge.  Regarding lay evidence of continuity, the Veteran reported to a private clinician in September 2014 that he has had headaches, off and on, since May 2014.  The Board finds that totality of the relevant evidence weighs against a finding of continuity since discharge.  

A lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77. 

In this case, a diagnosis of TBI is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of TBI disorders is not readily recognizable by a layman, such as varicose veins or acne.  Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes symptoms of headache that led to tests that revealed a meningioma.

Absent a continuity of symptoms, the Veteran would not be competent to say that headaches, first demonstrated decades after service, were caused by a disease or injury in service.  See Buchanan v. Nicholson, 451 F.3d at 1331.  Lay testimony is competent if it is limited to matters that the lay person actually observed and is within the realm of the witness's personal knowledge.  See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").  Because the Veteran does not have special training or education in the etiology of headache disorders, he is not competent in this regard and the Board accords his statements no weight.

In May 2016, the VA examiner, a physician, opined that the Veteran's headaches were less likely than not incurred in or caused by an injury in active service.  The examiner found that the Veteran's current neurological symptoms, including headaches, were the result of the post service meningioma, surgery and subsequent strokes and other complications.  The examiner provided a clear rationale to support the findings.  See Nieves-Rodriquez, 22 Vet. App. at 304.  There is no medical opinion of record to contradict the VA examiner's opinion.  The Board finds that this VA opinion weighs against a link between the Veteran's headache disability and service because it contains an accurate medical history, a rationale, and is provided by a well-trained expert (e.g., physician).  Moreover, an unappealed June 2007 rating decision denied service connection for a meningioma brain tumor.

Whether or not there was a superimposed injury (i.e., the in-service blunt force trauma) on a congenital abnormality (the abnormal, or widening, cranial sutures), the Board denies for all the reasons explained above as described in detail by the May 2016 VA examiner.  As such, the Board will not repeat the analysis here.

The Veteran has indicated that he believes that his claimed disability is related to military service, but this opinion is of little probative value, because, as noted above, he lacks the medical expertise needed to attribute his headache disability to active service as opposed to other possible causes.  The 2016 VA physician-examiner was well qualified to assess the causes of the headache disability in the Veteran and provided reasons for her opinion.  In light of this, the Board finds that the 2016 VA opinion heavily outweighs the Veteran's belief when considered in view of all pertinent evidence. 

In sum, when viewing all pertinent medical and lay evidence of record, the Board finds that the competent and credible May 2016 VA examiner's opinion weighs against the claim.  The preponderance of the evidence is thus against a finding that a headache disorder, is related to active service, including as residuals of TBI, and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for headaches, to include as residuals of TBI, is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


